t~'.
                                                 ~
                              ATTORNEY GENERAL OF TEXAS
                                           GREG        ABBOTT




                                                  May 7, 2012



The Honorable Jim Jackson                              Opinion No. GA-0922
Chair, Committee on Judiciary and Civil
      Jurisprudence                                    Re: Whether subsection 52.072(e) of the Election
Texas House of Representatives                         Code applies to all elections, including those
Post Office Box 2910                                   governed by section 130.037 of the Education Code
Austin, Texas 78768-2910                               (RQ-1006-GA)

Dear Representative Jackson:

       You ask whether subsection 52.072(e) of the Election Code applies to all elections, including
those governed by section 130.037 of the Education Code. I

       Chapter 52 of the Election Code prescribes the ballot form as well as its content and
preparation. Subsection 52.072(e), added by the Eighty-second Legislature, provides as follows:

                         (e) In addition to any other requirement imposed by law for
                 a proposition, including a provision prescribing the proposition
                 language, a proposition submitted to the voters for approval of the
                 issuance of bonds or the imposition, increase, or reduction of a tax
                 shall specifically state, as applicable:

                              (1) with respect to a proposition seeking voter
                 approval of the issuance of bonds:

                                        (A) the total principal amount of the bonds to be
                 authorized; and
                                   (B) a general description of the purposes for
                 which the bonds are to be authorized, if approved;

                              (2) with respect to a proposition that only seeks voter
                 approval of the imposition or increase of a tax, the amount of or
                 maximum tax rate of the tax or tax increase for which approval is
                 sought; or


        ILetter from Honorable Jim Jackson, Chair, House Comm. on judiciary & Civil Jurisprudence, to Honorable
Greg Abbott, Attorney General of Texas (Oct. 19,2011), http://www.texasattorneygeneral.gov/opin ("Request Letter").
The Honorable Jim Jackson - Page 2                      (GA-0922)




                                   (3) with respect to a proposition that only seeks voter
                    approval of the reduction of a tax, the amount of tax rate reduction or
                    the tax rate for which approval is sought.

TEX. ELEC. CODE ANN. § 52.072(e) (West Supp. 2011) (emphasis added). The word "shall" imposes
a duty and thus subsection 52.072(e) is mandatory. TEX. Gov'T CODE ANN. § 311.016 (West 2005)
("'shall' imposes a duty").

        Subchapter C, chapter 130 of the Education Code is applicable to certain kinds of junior
college districts. See TEX. EDUC. CODE ANN. § 130.031 (West 2002) (describing types of junior
college districts established by subchapter C of chapter 130). Section 130.037 thereof states:

                             If the coordinating board approves the establishment of the
                    junior college district, it shall then be the duty of the commissioners
                    court or courts to enter an order for an election to be held in the
                    proposed territory at the next authorized election date as provided in
                    Article 2.01 b of the Election Code, 2 to determine whether or not such
                    junior college district be created and formed and to submit the
                    questions of issuing bonds and levying bond taxes, and levying
                    maintenance taxes, in the event the district is created. The order shall
                    contain a description of the metes and bounds of the junior college
                    district to be formed and fix the date of the election.

Id. § 130.037 (footnote added).3

         Where the language of a statute in unambiguous and yields only one reasonable
interpretation, the courts, and this office, must construe the statute "according to its plain meaning."
Iliffv. Iliff, 339 S.W.3d 74, 79 (Tex. 2011). The Election Code is applicable to all general, special,
and primary elections held in this state. TEX. ELEC. CODE ANN. § 1.002(a) (West 2010). Moreover,
the Election Code supersedes any conflicting statute outside the Code unless the Code or the outside
statute expressly provides otherwise. Id. § 1.002(b). With regard to the language of ballot
propositions about voter approval of bonds and the imposition of taxes therefor, we perceive no
conflict between subsection 52.072(e) of the Election Code and section 130.037 ofthe Education
Code. If there were to be any conflict, however, subsection 52.072(e) would prevail, because neither
the Election Code nor section 130.037 provides otherwise.

       We conclude that subsection 52.072(e) of the Election Code applies to all elections, including
those governed by section 130.037 of the Education Code.


         2Article   2.01 b of the Election Code was repealed and recodified. See TEx. ELEC. CODE ANN. ch. 41 (West 20 10
& Supp. 2011),

          3Section 41.001 of the Election Code prescribes uniform election dates for each general or special election in
this state." TEX. ELEC. CODE ANN. § 41.001 (West Supp. 2011).
The Honorable Jim Jackson - Page 3          (GA-0922)



                                    SUMMARY

                      Subsection S2.072(e) of the Election Code applies to all
              elections, including those governed by section 130.037 of the
              Education Code.

                                            Very truly yours,




DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee